UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number001-13643 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1520922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Fifth Street, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(918) 588-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On July 27, 2012, the Company had205,056,209 shares of common stock outstanding. This page intentionally left blank. 2 Table of Contents ONEOK, Inc. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Statements of Income - Three and Six Months Ended June 30, 2012 and 2011 6 Consolidated Statements of Comprehensive Income - Three and Six Months Ended June 30, 2012 and 2011 7 Consolidated Balance Sheets - June 30, 2012, and December 31, 2011 8-9 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2012 and 2011 11 Consolidated Statement of Changes in Equity - Six Months Ended June 30, 2012 12-13 Notes to Consolidated Financial Statements 14-36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37-62 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62-63 Item 4. Controls and Procedures 63 Part II. Other Information Item 1. Legal Proceedings 64 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 64 Item 4. Mine Safety Disclosures 64 Item 5. Other Information 64 Item 6. Exhibits 65 Signature 66 As used in this Quarterly Report, references to “we,” “our” or “us” refer to ONEOK, Inc., an Oklahoma corporation, and its predecessors, divisions and subsidiaries, unless the context indicates otherwise. The statements in this Quarterly Report that are not historical information, including statements concerning plans and objectives of management for future operations, economic performance or related assumptions, are forward-looking statements.Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “should,” “goal,” “forecast,” “guidance,” “could,” “may,” “continue,” “might,” “potential,” “scheduled” and other words and terms of similar meaning.Although we believe that our expectations regarding future events are based on reasonable assumptions, we can give no assurance that such expectations or assumptions will be achieved.Important factors that could cause actual results to differ materially from those in the forward-looking statements are described under Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations “Forward-Looking Statements,” in this Quarterly Report and under Part I, Item IA, “Risk Factors,” in our Annual Report. INFORMATION AVAILABLE ON OUR WEBSITE We make available, free of charge, on our website (www.oneok.com) copies of our Annual Reports, Quarterly Reports, Current Reports on Form 8-K, amendments to those reports filed or furnished to the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act and reports of holdings of our securities filed by our officers and directors under Section 16 of the Exchange Act as soon as reasonably practicable after filing such material electronically or otherwise furnishing it to the SEC.Copies of our Code of Business Conduct, Corporate Governance Guidelines and Director Independence Guidelines are also available on our website, and we will provide copies of these documents upon request.Our website and any contents thereof are not incorporated by reference into this report. We also make available on our website the Interactive Data Files required to be submitted and posted pursuant to Rule 405 of Regulation S-T. 3 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this Quarterly Report are defined as follows: AFUDC Allowance for funds used during construction Annual Report Annual Report on Form 10-K for the year ended December 31, 2011 ASU Accounting Standards Update Bbl Barrels, 1 barrel is equivalent to 42 United States gallons Bbl/d Barrels per day BBtu/d Billion British thermal units per day Bcf Billion cubic feet Bcf/d Billion cubic feet per day Btu(s) British thermal units, a measure of the amount of heat required to raise the temperature of one pound of water one degree Fahrenheit CFTC Commodities Futures Trading Commission Clean Air Act Federal Clean Air Act, as amended Clean Water Act Federal Water Pollution Control Act Amendments of 1972, as amended Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 DOT United States Department of Transportation EBITDA Earnings before interest expense, income taxes, depreciation and amortization EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Accounting principles generally accepted in the United States of America Intermediate Partnership ONEOK Partners Intermediate Limited Partnership, a wholly owned subsidiary of ONEOK Partners, L.P. KCC Kansas Corporation Commission KDHE Kansas Department of Health and Environment LDCs Local distribution companies LIBOR London Interbank Offered Rate MBbl Thousand barrels MBbl/d Thousand barrels per day Mcf Thousand cubic feet MDth/d Thousand dekatherms per day MMBbl Million barrels MMBtu Million British thermal units MMBtu/d Million British thermal units per day MMcf Million cubic feet MMcf/d Million cubic feet per day Moody’s Moody’s Investors Service, Inc. Natural Gas Policy Act Natural Gas Policy Act of 1978, as amended NGL products Marketable natural gas liquid purity products, such as ethane, ethane/propane mix, propane, iso-butane, normal butane and natural gasoline NGL(s) Natural gas liquid(s) NYMEX New York Mercantile Exchange OCC Oklahoma Corporation Commission ONEOK ONEOK, Inc. ONEOK 2011 Credit Agreement ONEOK’s five-year, $1.2 billion revolving credit agreement dated April 5, 2011 ONEOK Partners ONEOK Partners, L.P. ONEOK Partners 2011 Credit Agreement ONEOK Partners’ five-year, $1.2 billion revolving credit agreement dated August 1, 2011 ONEOK Partners GP ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK and the sole general partner of ONEOK Partners 4 Table of Contents Quarterly Report(s) Quarterly Report(s) on Form 10-Q POP Percent of Proceeds S&P Standard & Poor’s Rating Services SEC Securities and Exchange Commission Securities Act Securities Act of 1933, as amended XBRL eXtensible Business Reporting Language 5 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONEOK, Inc. and Subsidiaries CONSOLIDATEDSTATEMENTS OF INCOME Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Thousands of dollars, except per share amounts) Revenues $ Cost of sales and fuel Net margin Operating expenses Operations and maintenance Depreciation and amortization Goodwill impairment - - - General taxes Total operating expenses Gain (loss) on sale of assets ) ) Operating income Equity earnings from investments (Note K) Allowance for equity funds used during construction Other income Other expense ) Interest expense ) Income before income taxes Income taxes ) Income from continuing operations Income from discontinued operations, net of tax (Note B) - Gain on sale of discontinued operations, net of tax (Note B) - - Net income Less: Net income attributable to noncontrolling interests Net income attributable to ONEOK $ Amounts attributable to ONEOK: Income from continuing operations $ Income from discontinued operations Net income $ Basic earnings per share: Income from continuing operations (Note I) $ Income from discontinued operations - - - Net income $ Diluted earnings per share: Income from continuing operations (Note I) $ Income from discontinued operations - - - Net income $ Average shares (thousands) Basic Diluted Dividends declared per share of common stock $ See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Thousands of dollars) Net income $ Other comprehensive income (loss), net of tax Unrealized gains (losses) on energy marketing and risk-management assets/liabilities, net of tax of $4,773, $(5,028), $(14,229) and $(3,614), respectively ) ) Realized (gains) losses in net income, net of tax of $8,449, $(301), $6,835 and $11,934, respectively ) ) ) Unrealized holding gains (losses) on available-for-sale securities, net of tax of $65, $31, $(76) and $94, respectively ) ) ) Change in pension and postretirement benefit plan liability, net of tax of $3,644, $2,947, $7,288 and $5,895, respectively ) Other, net of tax of $0, $39, $0 and $50, respectively - ) - ) Total other comprehensive income (loss), net of tax ) ) ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to ONEOK $ See accompanying Notes to Consolidated Financial Statements. 7 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets (Thousands of dollars) Current assets Cash and cash equivalents $ $ Accounts receivable, net Gas and natural gas liquids in storage Commodity imbalances Energy marketing and risk management assets (Notes C and D) Other current assets Assets of discontinued operations (Note B) - Total current assets Property, plant and equipment Property, plant and equipment Accumulated depreciation and amortization Net property, plant and equipment Investments and other assets Investments in unconsolidated affiliates (Note K) Goodwill and intangible assets Other assets Total investments and other assets Total assets $ $ See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Liabilities and equity (Thousands of dollars) Current liabilities Current maturities of long-term debt $ $ Notes payable (Note E) Accounts payable Commodity imbalances Energy marketing and risk management liabilities (Notes C and D) Other current liabilities Liabilities of discontinued operations (Note B) - Total current liabilities Long-term debt, excluding current maturities (Note F) Deferred credits and other liabilities Deferred income taxes Other deferred credits Total deferred credits and other liabilities Commitments and contingencies (Note M) Equity (Note G) ONEOK shareholders' equity: Common stock, $0.01 par value: authorized 600,000,000 shares; issued 245,811,180 shares and outstanding 205,041,894 shares at June 30, 2012; issued 245,809,848 shares and outstanding 206,509,960 shares at December 31, 2011 Paid-in capital Accumulated other comprehensive loss (Note H) ) ) Retained earnings Treasury stock, at cost: 40,769,286 shares at June 30, 2012, and 39,299,888 shares at December 31, 2011 ) ) Total ONEOK shareholders' equity Noncontrolling interests in consolidated subsidiaries Total equity Total liabilities and equity $ $ See accompanying Notes to Consolidated Financial Statements. 9 Table of Contents This page intentionally left blank. 10 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (Unaudited) (Thousands of dollars) Operating activities Net income $ $ Depreciation and amortization Impairment of goodwill - Gain on sale of discontinued operations ) - Reclassified loss on energy price risk management assets and liabilities - Equity earnings from investments ) ) Distributions received from unconsolidated affiliates Deferred income taxes Share-based compensation expense Allowance for equity funds used during construction ) ) Loss (gain) on sale of assets ) Other ) ) Changes in assets and liabilities: Accounts receivable Gas and natural gas liquids in storage ) Accounts payable ) ) Commodity imbalances, net ) Energy marketing and risk management assets and liabilities ) ) Other assets and liabilities ) ) Cash provided by operating activities Investing activities Capital expenditures (less allowance for equity funds used during construction) ) ) Proceeds from sale of discontinued operations, net of cash sold - Contributions to unconsolidated affiliates ) ) Distributions received from unconsolidated affiliates Proceeds from sale of assets Other - Cash used in investing activities ) ) Financing activities Borrowing (repayment) of notes payable, net ) ) Issuance of debt, net of discounts Long-term debt financing costs ) ) Repayment of debt ) ) Repurchase of common stock ) ) Issuance of common stock Issuance of common units, net of issuance costs - Dividends paid ) ) Distributions to noncontrolling interests ) ) Cash provided by financing activities Change in cash and cash equivalents Change in cash and cash equivalents included in discontinued operations ) Change in cash and cash equivalents from continuing operations Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 11 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY ONEOK Shareholders' Equity Accumulated Common Other Stock Common Paid-in Comprehensive (Unaudited) Issued Stock Capital Income (Loss) (Shares) (Thousands of dollars) December 31, 2011 $ $ $ ) Net income - Other comprehensive income - - - Repurchase of common stock - Common stock issued - ) - Common stock dividends - $0.61 per share - Issuance of common units of ONEOK Partners - - ) - Distributions to noncontrolling interests - Other - - ) - June 30, 2012 $ $ $ ) See accompanying Notes to Consolidated Financial Statements. 12 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Continued) ONEOK Shareholders' Equity Noncontrolling Interests in Retained Treasury Consolidated Total (Unaudited) Earnings Stock Subsidiaries Equity (Thousands of dollars) December 31, 2011 $ $ ) $ $ Net income - Other comprehensive income - - ) ) Repurchase of common stock - ) - ) Common stock issued - - Common stock dividends - $0.61 per share ) - - ) Issuance of common units of ONEOK Partners - - Distributions to noncontrolling interests - - ) ) Other - - - ) June 30, 2012 $ $ ) $ $ 13 Table of Contents ONEOK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS A.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Our accompanying unaudited consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC.These statements have been prepared in accordance with GAAP and reflect all adjustments that, in our opinion, are necessary for a fair presentation of the results for the interim periods presented.All such adjustments are of a normal recurring nature.The 2011 year-end consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP.These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements in our Annual Report.Due to the seasonal nature of our business, the results of operations for the three and six months ended June 30, 2012, are not necessarily indicative of the results that may be expected for a 12-month period. Stock Split - In June 2012, we completed our previously announced two-for-one split of our common stock.The two-for-one split was effected by a distribution on June 1, 2012, of one share of stock for each share outstanding and held by shareholders of record on May 24, 2012.We have adjusted all share and per-share amounts contained herein, to be presented on a post-split basis. Our significant accounting policies are consistent with those disclosed in Note A of the Notes to Consolidated Financial Statements in our Annual Report. Recently Issued Accounting Standards Update -In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS),” which provides a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between GAAP and IFRS.This new guidance changes some fair value measurement principles and disclosure requirements.We adopted this guidance with our March 31, 2012, Quarterly Report, and the impact was not material.See Note C for information on our fair value measurements. In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income,” which provides two options for presenting items of net income, other comprehensive income and total comprehensive income either by creating one continuous statement of comprehensive income or two separate consecutive statements, and requires certain other disclosures.In December 2011, the FASB issued ASU 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05,” which deferred certain presentation requirements in ASU 2011-05 for items reclassified out of accumulated other comprehensive income.We adopted this guidance, except for the portions deferred by ASU 2011-12, with our March 31, 2012, Quarterly Report, and the impact was not material. In July 2012, the FASB issued ASU 2012-02, “Testing Indefinite-lived Intangible Assets for Impairment,” which allows companies to perform a “qualitative” assessment to determine whether further impairment testing of indefinite-lived intangible assets is necessary. Under the revised standard, an entity is not required to calculate the fair value of an indefinite-lived intangible asset and perform the quantitative impairment test unless the entity determines that it is more likely than not that the asset is impaired. An entity has the option to bypass the qualitative assessment and perform the quantitative impairment test for any indefinite-lived intangible assets in any period. We are evaluating the impact of this recently issued guidance, which is required to be adopted for our annual assessments beginning in 2013. B.DISCONTINUED OPERATIONS On February 1, 2012, we sold ONEOK Energy Marketing Company, our retail natural gas marketing business, to Constellation Energy Group, Inc. for $22.5 million plus working capital.We received net proceeds of approximately $32.9 million, $0.9 million of which was received in July 2012, and recognized a gain on the sale of approximately $13.5 million, net of taxes of $8.3 million.The proceeds from the sale were used to reduce short-term borrowings.The financial information of ONEOK Energy Marketing Company is reflected as discontinued operations in this Quarterly Report.All prior periods presented have been recast to reflect the discontinued operations. 14 Table of Contents The amounts of revenue, costs and income taxes reported in discontinued operations are set forth in the table below for the periods indicated: One Month Ended Three Months Ended Six Months Ended January 31, June 30, June 30, (Thousands of dollars) Revenues $ $ $ Cost of sales and fuel Net margin Operating costs Depreciation and amortization 8 33 65 Operating income Other income (expense), net - (1
